Exhibit 10.29

 

NEORX CORPORATION
NONQUALIFIED STOCK OPTION AGREEMENT
UNDER THE RESTATED 2004 INCENTIVE COMPENSATION
PLAN

 

(Nonemployee Directors)

 

THIS AGREEMENT is made between NeoRx Corporation (“NeoRx”) and «Name». 
Capitalized terms not explicity defined in this Agreement but defined in the
NeoRx Corporation 2004 Incentive Compensation Plan (the “Plan”) shall have the
same definitions as in the Plan.

 

Grant Date.  The effective date of this Agreement is «Date» (the “Grant Date”).

 

Grant.  The Board of Directors hereby grants to you an Option to purchase
«Shares» shares (the “Shares”) of NeoRx Common Stock at the Option price of
$«Price» per share (the “Option”).  The Option is granted pursuant to the Stock
Option Grant Program for Nonemployee Directors (the “Program”) under the Plan
and is subject to the terms and conditions of the Program and the Plan.

 

Nonqualified Stock Option. This Option is granted as a nonqualified stock
option, which is not intended to qualify as an “incentive stock option” as that
term is used under Section 422 of the Internal Revenue Code of 1986, as amended.

 

Term.  The term of the Option is ten years from the Grant Date, unless sooner
terminated.

 

Exercise.  During your lifetime only you or a permitted transferee or assignee
can exercise the Option.  The Plan permits exercise of the Option by the
personal representative of your estate or the beneficiary thereof following your
death.

 

Termination of Option.  The unvested portion of the Option will terminate
automatically on the date you cease to be an Eligible Director (as defined in
the Program) of NeoRx for any reason.  The vested portion of the Option will
remain exercisable for five years after the date you cease to be an Eligible
Director or until the date the Option expires by its terms, whichever is
earlier.

 

It is your responsibility to be aware of the date on which the Option terminates
and is no longer exercisable.

 

Vesting and Exercisability.  Fifty percent (50%) of the Option will vest and
become exercisable immediately following the «Mt1» annual meeting of
shareholders.  The remaining fifty percent (50%) of the Option will vest and
become exercisable immediately following the «Mt2» annual meeting of
shareholders.

 

1

--------------------------------------------------------------------------------


 

Terms of Payment.  The Option price must be paid in full at the time of exercise
in cash or by check acceptable to the Compensation Committee or to the extent
permitted by the Compensation Committee, in NeoRx Common Stock (which generally
must have been held for at least six months), delivery of an exercise notice,
together with irrevocable instructions to a broker to deliver to NeoRx the
amount of proceeds necessary to pay the exercise price, or any other form of
consideration permitted by  the Compensation Committee, or a combination
thereof, as the Compensation Committee may determine.  Common Stock delivered as
full or partial payment upon exercise will be valued at the fair market value of
the Common Stock.  In addition, you must pay or otherwise make provision for any
applicable tax withholding amounts that may become due on exercise before NeoRx
will be obligated to issue any Shares to you.

 

Dividend, Stock Split, Combination or Reclassification.  If, from time to time,
during the term of this Agreement, there is any stock dividend, stock split,
combination of shares, or reclassification of the outstanding Common Stock, then
any and all new, substituted or additional shares to which you are entitled by
reason of this Agreement will be included in the word “Shares” for all purposes
of this Agreement with the same force and effect as the Shares presently subject
to this Agreement and there will be a corresponding adjustment to the price for
each Share.

 

Acceptance and Acknowledgment.  By your signature below, you accept the Option
described above and in the Plan and the Program, and acknowledge receipt of a
copy of this Agreement, the Plan, the Program and the Plan Summary.  You also
acknowledge that you have read and understand the Plan and the Program,
including the provisions of Section 13 of the Plan.

 

 

 

NEORX CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

 

Anna Lewak Wight

 

 

 

Vice President, Legal

 

 

 

 

 

 

 

 

PARTICIPANT:

 

 

 

 

 

 

 

 

Signature:

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Taxpayer I.D.:

 

 

 

2

--------------------------------------------------------------------------------